PER CURIAM.
The record evidence before us does not support the appellant’s argument on appeal that the trial court abused its discretion when it revoked the appellant’s probation for his failure to fulfill the special condition that he obtain a GED degree. We do, however, reverse that portion of the revocation order finding that the appellant also violated his probation by failing to pay court costs, where that charge was dismissed by the court at the hearing below. We therefore remand this cause for the court to reconsider its sentence without the inclusion of appellant’s failure to pay costs.
Affirmed in part. Reversed and remanded in part.